DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with Jae Hoon KIM on 3/21/2022.
The application has been amended as follows: amend claim 1 as follows and cancel claims 19 and 20.
1. (Currently Amended) A light emitting device for a display, comprising: 
a first LED sub-unit; 
a second LED sub-unit disposed below the first LED sub-unit; 
a third LED sub-unit disposed below the second LED sub-unit; 
an insulating layer substantially covering the first, second, and third LED sub-units; and 
electrode pads electrically connected to the first, second, and third LED sub-units, the electrode pads comprising a common electrode pad, a first electrode pad, a second electrode pad, and a third electrode pad, 
wherein: 
the first LED sub-unit is disposed within a partial region of the second LED sub-unit; 
the second LED sub-unit is disposed within a partial region of the third LED sub-unit; 
the insulating layer has openings for electrical connection between the electrode pads; 
 the common electrode pad covers at least two of the openings, substantially covers an outermost side surface of each of the first, second, and third LED sub-units, and has a single top surface that is substantially flat and faces away from the first, second, and third LED sub-units; 
the common electrode pad is electrically connected to each of the first, second, and third LED sub-units through the openings spaced apart from each other on a plane in the insulating layer; 
the first, second, and third electrode pads are connected to the first, second, and third LED sub-units, respectively, through at least one of the openings; and 
the first, second, and third LED sub-units are configured to be independently driven using the electrode pads.
Allowable Subject Matter
Claims 1-18 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, singularly or in combination, at least a device comprising first, second and third stacked LED sub-units; an insulating layer which substantially covers the LED sub-units, wherein the insulating layer has openings for electrical connections; electrode pads comprising a common electrode pad which is connected to each of the first, second and third LED sub-units, and first, second and third electrode pads each connected to the first, second and third LED sub-units respectively; wherein the common electrode pad covers at least two of the openings and has a single flat top surface that faces away from the LED sub-units.  This represents the major differences between the claimed invention and the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811